Name: Commission Regulation (EC) No 1000/2003 of 11 June 2003 deferring the final date for sowing certain arable crops in certain areas of the Community in the 2003/04 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural activity;  Europe;  means of agricultural production;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32003R1000Commission Regulation (EC) No 1000/2003 of 11 June 2003 deferring the final date for sowing certain arable crops in certain areas of the Community in the 2003/04 marketing year Official Journal L 146 , 13/06/2003 P. 0029 - 0030Commission Regulation (EC) No 1000/2003of 11 June 2003deferring the final date for sowing certain arable crops in certain areas of the Community in the 2003/04 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular the third indent of the second paragraph of Article 9 thereof,Whereas:(1) Article 8(2) of Regulation (EC) No 1251/1999 lays down that, in order to qualify for area payments, producers must have sown the seed no later than 31 May preceding the relevant harvest.(2) In view of the weather conditions in the area, the Region of Lombardy adopted plant-health rules on 15 February 2003 prohibiting the direct sowing of maize before 15 June 2003. Consequently, farmers in the municipalities concerned will be unable to comply with the 31 May deadline for sowing.(3) As a result of the particular weather conditions this year, it will not be possible, in the case of certain crops in certain regions of Portugal and Greece, to comply with the final dates for sowing in these regions.(4) In these circumstances, the deadline for sowing maize for the 2003/04 marketing year should be deferred.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The final dates for sowing for the 2003/04 marketing year are fixed in the Annex for the crops and regions indicated.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply to area payments for the 2003/04 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 16.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.ANNEXFinal dates for sowing for the 2003/04 marketing year>TABLE>